      Case 2:21-cv-00164-RAH-CSC Document 3 Filed 02/24/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


JACQUEES MAURICE BOONE,                      )
AIS # 299919,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           ) CIVIL CASE No. 2:21-cv-164-RAH
                                             )             (WO)
JOSHUA MERRITT, et al.,                      )
                                             )
       Defendants.                           )

                       MEMORANDUM OPINION and ORDER

       On February 24, 2021, the Plaintiff Jacquees Maurice Boone filed a complaint

challenging a disciplinary lodged against him after a canine officer conducted a search for

contraband. He seeks the removal of the disciplinary from his file and requests this court

to enter a temporary restraining order against the “dog team”. (Doc. 1, p. 4.) Thus, the

Complaint contains a motion for temporary restraining order.

       A temporary restraining order should issue only where the moving party

demonstrates (1) there is a substantial likelihood of success on the merits, (2) the temporary

restraining order is necessary to prevent irreparable injury, (3) the threatened injury

outweighs the harm the temporary restraining order would cause to the nonmoving party,

and (4) the temporary restraining order would not be adverse to the public interest. Parker

v. State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001).

       Furthermore, under Rule 65 of the Federal Rules of Civil Procedure, a temporary

restraining order may issue without notice to the nonmoving party only if (a) specific facts
       Case 2:21-cv-00164-RAH-CSC Document 3 Filed 02/24/21 Page 2 of 2




in an affidavit or verified complaint show that the moving party will suffer immediate and

irreparable injury before the adverse party can be heard, and (b) the moving party certifies

in writing the efforts he has made to notify the nonmoving party and the reasons notice

should not be required. Fed. R. Civ. P. 65(b)(1).

        Plaintiff has not met Rule 65(b)(1)'s requirements. The Plaintiff does not allege any

concrete facts to support a finding that a temporary restraining order is necessary to prevent

immediate and irreparable injury before Defendants can be heard in opposition. Second,

Plaintiff has not submitted the certification required by Rule 65(b)(1)(B). Because the

motion fails scrutiny under Rule 65(b)(1), it is not necessary to analyze the Parker

elements.

        Accordingly, it is

        ORDERED that the Motion for Temporary Restraining Order (Doc. 1) is DENIED.

It is further

        ORDERED that this case is referred to the Magistrate Judge for further proceedings.

        DONE, this 24th day of February, 2021.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
